DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-4, 6-9, 11-14, 16-19, 21-24, 26-29, 31-34 and 36-44 are pending in the application.  Claims 5, 10, 15, 20, 25, 30 and 35 are cancelled. 
Priority
	This application is a U.S. National Stage entry of PCT/CN2018/101729, filed 08/22/2018, and claims priority benefit of foreign application CN201710735303.1, filed 08/24/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Renzoni on 07/19/2022.
The application has been amended as follows: 
Claim 16 (p. 6 final line of the claim) is amended as follows:
claim [[3]] 13 and a pharmaceutically acceptable carrier or excipient.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of formula (I), pharmaceutical compositions thereof, claimed method of preparing the compounds, claimed crystalline forms of compounds of formula (I), pharmaceutical compositions comprising these crystalline forms, and methods for preventing and/or treating cardiovascular and cerebrovascular diseases caused by platelet aggregation comprising administering the claimed compounds or crystalline forms thereof to a subject in need thereof, are novel and unobvious over the prior art.  The closest prior art is EP 3290423 B1 (filing date, January 28, 2011), which teaches prodrugs of clopidogrel of the following general formula: 
    PNG
    media_image1.png
    140
    245
    media_image1.png
    Greyscale
 , including compounds I-4 (p. 10 lines 1-5) and I-9 (p. 12 lines 5-14) of the following structural formulas: 
    PNG
    media_image2.png
    129
    484
    media_image2.png
    Greyscale
.  However, the currently-claimed compounds consist of a set of alkenylene and diene-containing prodrug derivatives (see the following page) which the ordinary artisan would not have found obvious in view of the cited prior art, or its combination with any other prior art of record, at the time the current application was effectively filed.  In addition, currently-claimed compounds I-1 and I-2 exhibit certain superior anti-thrombotic characteristics compared with the parent drug clopidogrel or the prodrug prasugrel (p. 37, Table 8).
	Support for the current amendment is present in the original disclosure. 

    PNG
    media_image3.png
    1253
    828
    media_image3.png
    Greyscale

The currently-claimed compounds are depicted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 6-9, 11-14, 16-19, 21-24, 26-29, 31-34 and 36-44, renumbered 1-37 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625